Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

COREY GRANT, *
Petitioner, *
Vv. * Civil Action No. JKB-20-2447
WARDEN, *
Respondent. ; *
MEMORANDUM OPINION

 

Self-represented Petitioner Corey Grant has filed a Petition for a Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254, in which he collaterally attacks his 2016 conviction for home
invasion, conspiracy to commit first-degree burglary, and first-degree assault, ECF No. 1.
Respondent has filed a limited Answer arguing that the Petition should be dismissed as untimely.
ECF No. 3. Pursuant to Hill v. Braxton, 277 F.3d 701 (4th Cir. 2002), Grant was afforded an
opportunity to explain why the Petition should not be dismissed as time-barred. ECF No. 6. Grant
has responded. ECF No. 8.! Upon review of the submitted materials, the Court finds no need for
an evidentiary hearing. See Rule 8(a), Rules Governing Section 2254 Cases in the United States
District Courts; D. Md. Local R. 105.6 (D. Md. 2018). For the reasons set forth below, the Petition
will be DISMISSED as time-barred.

1 Background
On February 16, 2016, Grant pleaded guilty in the Circuit Court for Frederick County to

home invasion, conspiracy to commit first-degree burglary, and first-degree assault. ECF No. 3-

 

! Grant also filed two “Amended Petitions.” See ECF Nos. 4, 9. The first Amended Petition (ECF No. 4) does not
alter the allegations of error, but rather expands on Grant’s arguments. The second Amended Petition (ECF No. 9)
serves as a supplemental response to Respondent’s Answer and is considered as such. Grant has also filed a Motion
for Status Hearing (ECF No. 10) that, in light of this Memorandum Opinion, is denied.

 
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 2 of 8

1, p. 4. On March 29, 2016, he was sentenced to an aggregate sixty-year term of incarceration,
with all but twenty-five years suspended. Jd., pp. 5-6, Grant did not seek leave to appeal, and as
such, his conviction and sentence became final on April 29, 2016, when the time for seeking leave
to appeal expired. See Md. Rule 8-204(b) (stating that an application for leave to appeal must be
filed within thirty days of the entry of the judgment from which the appeal is sought); MD. CODE
ANN., CTs. & JUD. PRoc. § 12-302(e)(2).

On March 29, 2016, Grant filed, through counsel, a motion for modification of sentence,
which was denied on April 7, 2016. ECF No. 3-1, p. 7. Grant then filed a pro se motion to correct
an illegal sentence on June 12, 2017. Jd., p. 8. The motion was denied on June 19, 2017. Jd., pp.
11-16, 19. Grant’s appeal of that decision, filed on August 2, 2017, was denied as untimely on
October 20, 2017 by the Court of Special Appeals of Maryland. Id., p. 23. Grant’s petition for a
writ of certiorari was denied by the Court of Appeals of Maryland on January 19, 2018. id., p. 31.

On April 26, 2018, Grant instituted state post-conviction proceedings. /d., p. 8. After a
hearing, the Circuit Court for Frederick County denied Grant relief in an opinion and order
docketed on September 6, 2019. /d., pp. 35-62. Grant’s application for leave to appeal the denial
of post-conviction relief, filed on October 22, 2019, was dismissed by the Court of Special Appeals
as untimely. Jd., pp. 9, 34. Grant’s subsequent motion for reconsideration of the denial of the
application for leave to appeal was also denied. Id.

Grant filed this Petition on August 25, 2020. ECF No. 1. In the Petition, Grant raises the
following claims:

1. Plea was not entered knowingly, voluntarily, and intelligently.

a. Petitioner was never advised of the nature and elements of the offenses to which he

pleaded guilty because indictment was defective.
b. Petitioner believe[s] that the charges he pleaded guilty to could have merged.
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 3 of 8

c,

Petitioner was not accurately informed that the charges of first-degree assault or
home invasion were considered crimes of violence prior to Petitioner pleading

guilty.

2. Ineffective Assistance of Counsel

d.

é,

3. Prosecutorial Misconduct

a.

b.

Defense counsel failed to inform and provide Petitioner with a third envelope of
discovery in defense counsel’s possession prior to Petitioner’s sentencing.
Defense counsel promised Petitioner that he would be sentenced to four to nine
years if he pleaded guilty pursuant to the sentencing guidelines[.]

Defense counsel failed to object to the State dropping or [entering] nolle prosequi
[to] the charges against him[.]

Defense counsel failed to object to improper evidence being submitted by the State
during Petitioner’s sentencing hearing[.]

Defense counsel failed to consult Petitioner about his ability to appeal his sentence.

 

criminal record into evidence at Petitioner’s sentencing hearing
A Sixth Amendment Confrontation Clause violation by the State for not allowing
Petitioner to confront (witness) co-defendant. ]

Brady violation by the State for introducing, for the first Te Petitioner’s

4, Court Errors

a.

b.
C.
d.

Id., pp. 12-13.

Petitioner believe[s] that the sentence is grossly disproportionate [and] violate[s]
his Eighth Amendment [rights].

Trial judge erred by showing bias toward Petitioner regarding his sentence.

Trial judge erred by sentencing Petitioner to duplicate enhanced sentences.

Trial judge erred by not issuing a PSI [Pre-Sentence Investigation. ]

II. Discussion

A. Timeliness

A petition for a writ of habeas corpus may be granted only for violations of the Constitution

or laws of the United States. 28 U.S.C. § 2254(a) (2012). However, a petition is subject to the

following statutory limitations period:

(1) A 1-year period of limitation shall apply to an application for a writ of habeas
corpus by a person in custody pursuant to the judgment of a State court. The
limitation period shall run from the latest of—

 
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 4 of 8
Ss

we

(A) the date on which the judgment became final by the conclusion

of direct review or the expiration of the time for seeking such

review;

(B) the date on which the impediment to filing an application created

by State action in violation of the Constitution or laws of the United

States is removed, if the applicant was prevented from filing by such J

State action;

(C) the date on which the constitutional right asserted was initially

recognized by the Supreme Court, if the right has been newly

recognized by the Supreme Court and made retroactively applicable

to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims

presented could have been discovered through the exercise of due

diligence.
28 U.S.C. § 2244(d)(l). This one-year period is, however, tolled while properly filed state post-
conviction proceedings are pending. See id. at § 2244(d)(2).

Respondent asserts that the Petition should be dismissed as time-barred because it was filed

well beyond the one-year limitations period set forth in 28 U.S.C, § 2244(d). ECF No. 3.
Respondent correctly notes that Grant’s conviction became final on April 29, 2016, when the time
for filing an application for leave to appeal his guilty plea conviction expired. See Mp. CODE
ANN., CTs. & JUD. PROC. § 12-302(e)(2); Md Rule 8-204(b)(2)(A). As such, Grant’s time for filing
a federal petition expired on April 29, 2017. See 28 U.S.C. § 2244(d)(1)(A). Between the
finalizing of Grant’s conviction and the expiration of the limitations period, Grant did not have an

application for state post-conviction relief or other collateral review pending, which would have

served to toll the limitations period.” He filed his motion to correct an illegal sentence on June 12,

 

2 Grant’s motion for reconsideration of his sentence, filed pursuant to Md. Rule 4-345(e), was properly filed, but does
not change the timeliness analysis because the motion was filed and denied before the judgment of conviction became
final. Grant states that he did not learn that motion was denied unti] December 1, 2016. ECF No. 8, p. 4. Even if the
limitations period was somehow tolled until Grant learned of the denial of that motion, his petition here is nevertheless

4
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 5 of 8

2017, and his post-conviction proceeding was instituted on April 25, 2018. Neither filing could
toll the federal limitations period, as the limitations period had already expired. See Webster v.
Moore, 199 F.3d 1256, 1259 (11th Cir. 2000) (holding that “a state-court petition .. . that is filed
following the expiration of the limitations period cannot toll that period because there is no period
remaining to be tolled”).

B. Equitable Tolling

The Court notes that under certain circumstances, the statute of limitations for habeas
petitions may be subject to equitable tolling. See, e.g. Harris v. Hutchinson, 209 F.3d 325, 329-—
30 (4th Cir. 2000); United States v. Prescott, 221 F.3d 686, 687-88 (4th Cir. 2000). The Court of
Appeals for the Fourth Circuit has consistently held that a party seeking to avail itself of equitable
tolling must show that (1) extraordinary circumstances, (2) beyond his control or external to his
own conduct, (3) prevented him from filing on time. Rouse v. Lee, 339 F.3d 238, 246 (4th Cir.
2003) (en banc). Further, to be entitled to equitable tolling, a habeas petitioner must show “(1) that
he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal
citation and quotation marks omitted); see also Harris, 209 F.3d at 330 (stating that “any
invocation of equity to relieve the strict application of a statute of limitations must be guarded and
infrequent” and “reserved for those rare instances where—due to circumstances external to the
party’s own conduct—it would be unconscionable to enforce the limitation period against the party
and gross injustice would result”).

Grant argues that trial counsel should have filed an application for leave to appeal when he

filed the motion for modification. ECF No. 8, p. 2. Grant admits that his trial attorney advised

 

untimely, because Grant did not have any properly filed collateral proceedings pending during the relevant time
period,
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 6 of 8

him of his post-trial rights, including his right to file an application for leave to appeal and the
grounds on which he could do so. Jd., p. 3; see also ECF No. 8-1, pp. 4-5 (excerpt of sentencing
transcript in which Grant’s counsel advised him of his right to file an application for leave to
appeal, the grounds for doing so, and counsel’s opinion that it is unlikely that the Court of Special
Appeals would grant leave to appeal). Counsel further advised Grant that he would file a motion
for modification on Grant’s behalf. ECF No. 8-1, p. 5. Grant opines that it “is the job of the trial
counsel to file the application for leave to appeal without asking,” (ECF No. 8, p. 3) and it is “the
responsibility of petitioner[’s] trial counsel” to file the appropriate motions and appeals to preserve
his right to file a federal petition, and “Grant cannot be at fault for this mistake” (id., p. 12), Grant
further argues that he “did not know he was suppose[d] to file an application for leave to appeal
after sentencing,” or that it was trial counsel’s duty to consult with him. Jd., pp. 13-14. He
contends that his ignorance of the law constitutes an extraordinary circumstance. /d., p. 14.
Grant’s arguments in favor of equitable tolling are unavailing. The record is clear that
Grant was advised of his post-trial right to file an application for leave to appeal, but made no
effort to file the application on his own or through counsel. Even assuming his attorney somehow
erred, attorney error is generally not an “extraordinary circumstance.” See Taliani v. Chrans, 189
F.3d 597, 598 (7th Cir. 1999) (explaining that a lawyer’s miscalculation of limitations period is
not a basis for equitable tolling); Sandvik v. United States, 177 F.3d 1269, 1272 (11th Cir. 1999)
(holding that a lawyer’s decision to mail a petition by ordinary mail, instead of expedited delivery,
was not a basis for equitable tolling). “[A] mistake by a party’s counsel in interpreting a statute of
limitations does not present the extraordinary circumstance beyond the party’s control where
equity should step in to give the party the benefit of his erroneous understanding.” Harris, 209

F,3d at 331.
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 7 of 8

In regard to Grant’s additional explanations for the delay in filing this Petition, ignorance
of the law does not constitute grounds for equitable tolling. See United States v. Sosa, 364 F.3d
507, 512 (4th Cir. 2004) (stating that “even in the case of an unrepresented prisoner, ignorance of
the law is not a basis for equitable tolling”). Moreover, Grant’s lack of knowledge cannot be
considered “extraordinary,” or a factor that is “external” to him. See id. (““Sosa’s misconception
about the operation of the statute of limitations is neither extraordinary nor a circumstance external
to his control.”); see also Rouse, 339 F.3d at 246; Harris, 209 F.3d at 330.

Finally, although “[t]he diligence required for equitable tolling purposes is reasonable
diligence, not maximum feasible diligence,” Holland, 560 U.S. at 653 (internal citations and
quotation marks omitted), this Court cannot find that Grant acted with reasonable diligence.
Grant’s conviction became final in 2016, thereby triggering the limitations period, but he delayed
filing this federal Petition until 2020, over four years later. Accordingly, the Court concludes that
Grant is not entitled to equitable tolling.

Il. Certificate of Appealability

When a district court dismisses a habeas petition, a Certificate of Appealability may issue
“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28
U.S.C, § 2253(c)(2). When a district court rejects constitutional claims on the merits, a petitioner
satisfies the standard by demonstrating that “jurists of reason could disagree with the district
court’s resolution of [the] constitutional claims or that jurists could conclude the issues presented
are adequate to deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct. 759, 773—
74 (2017) (quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)), When, as here, a petition is
denied on procedural grounds, the petitioner meets the standard by showing that reasonable jurists

“would find it debatable whether the petition states a valid claim of the denial of a constitutional
Case 1:20-cv-02447-JKB Document 13 Filed 05/25/21 Page 8 of 8

right,” and “whether the district court was correct in its procedural ruling.” Slack v. McDaniel,
529 U.S. 473, 484 (2000). Because Grant fails to satisfy this standard, the Court declines to issue
a Certificate of Appealability. Grant may still request that the United States Court of Appeals for
the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).
IV. Conclusion

For the foregoing reasons, the Petition is DISMISSED as time-barred. The Court declines

to issue a Certificate of Appealability. A separate Order shall issue.

Dated this Z4 day of ay 2021

FOR THE COURT:

LPeme Th P2udle

James K. Bredar
Chief Judge

 
